Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dennis de Guzman on February 24, 2022.
The application has been amended as follows: 
Please cancel claim 20.
Allowed Claims
2.	Claims 1-19 are the allowed claims.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723